PER CURIAM.
On application of the Regional Director the District Court on June 17, 1960, entered an injunction pursuant to § 10 (i), 29 U.S.C.A. § 160(l), pending final adjudication of § 8(b) (4) (i) (ii) (B) secondary boycott proceedings pending before the Board. On August 15, 1960 the Union appealed the order granting the injunction to this Court. On September 13, 1960, the parties by formal settlement stipulation, thereafter approved by the Board, agreed to the entry of a consent order restraining the charged violations and directing the posting of appro*455priate notices. On the entry of that agreed consent order, the court injunction had fulfilled its function. The Board in the language of the injunction had now made “final disposition of the matters * * * pending before the * * * Board.” That proceeding and the appeal therefrom had become moot. Nothing done in the related case of N. L. R. B. v. Carpenters’ District Council of Miami, et al., 5 Cir., 1961, 288 F.2d 455 seeking enforcement by this Court under § 10(e), 29 U.S.C.A. § 160(e), of the Board’s consent order, was of any significance. If anything it only made more so that which was already moot.
Appeal dismissed as moot.